Cite as 2017 Ark. App. 233


                  ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CR-16-813
                                                  Opinion Delivered: April   19, 2017
JERRIME WADE MARDIS
                                 APPELLANT APPEAL FROM THE SALINE
                                           COUNTY CIRCUIT COURT
V.                                         [NO. 63CR-15-622]

STATE OF ARKANSAS
                                   APPELLEE HONORABLE GARY ARNOLD,
                                            JUDGE

                                                  AFFIRMED


                                 BART F. VIRDEN, Judge

        Appellant Jerrime Wade Mardis appeals the denial of his petition for postconviction

 relief pursuant to Arkansas Rule of Criminal Procedure 37.1 On appeal, he argues that the

 trial court erred in denying his Rule 37 petition without affording him a hearing on his

 claim of ineffective assistance of counsel. We find no error and affirm.

        In December 2015, Mardis was charged with one count of aggravated residential

 burglary (a Y felony), one count of residential burglary (a B felony), and one count of

 possession of a firearm by certain persons (a B felony), and he was identified as a habitual

 offender. On January 11, 2016, the trial court held a plea hearing at which the following

 exchanged occurred:

        MARDIS:        I was going to ask my attorney what percentage of time I would do on
                       this thirty years, and he will not tell me. Was just wondering if I could
                       find out what that falls under, if it’s half, or a third, or what—

        COUNSEL:       I have told him that I don’t know the answer to that.
                                 Cite as 2017 Ark. App. 233

       COURT:        You should understand that there’s no guarantee with anything other
                     than straight thirty years. There’s no guarantee that you get any
                     percentage of anything.

       Later that day, Mardis accepted the State’s plea offer, and he pled guilty to two counts

of residential burglary and possession of a firearm. The trial court questioned Mardis about

his understanding of the plea deal:

       COURT:        Did you go over this guilty plea statement?

       MARDIS:       Yes, sir.

       COURT:        By signing and dating each of the pages, you indicated to me that you
                     understand and accept all of that information, is that correct?

       MARDIS:       Yes, sir.

       COURT:        Okay. Any questions at all before I ask you how you plea?

       MARDIS:       No, sir.

       After the charges had been read and Mardis made his statement of guilt, the State and

the trial court clarified the sentence with Mardis once again:

       PROSECUTOR: . . . And on the guilty plea statement, I highlighted paragraph 17, the
                 fact that Mr. Mardis should expect that he may have to do the whole
                 sentence, and I wanted to make sure that was clear and we brought
                 that up this morning.

       COURT:        Hopefully, I made it clear as well that there is no assurance that you
                     get any time off of this sentence imposed.

       MARDIS:       I understand that.

       Mardis was sentenced as a habitual offender to thirty years in the Arkansas

Department of Correction (ADC). On March 22, 2016, Mardis filed a motion to withdraw

his guilty plea and a Rule 37 petition for ineffective assistance of counsel, and he requested

a hearing on the matter. In his petition, Mardis raised three issues: (1) trial counsel was

                                              2
                                 Cite as 2017 Ark. App. 233

ineffective for stating that Mardis would be eligible for parole after serving one-third of his

sentence; (2) trial counsel was ineffective for failing to adequately investigate prior to the

plea hearing; and (3) he was denied due process because the trial court failed to ensure that

he was intelligently and voluntarily pleading guilty.

       On April 5, 2016, Mardis’s trial counsel filed a motion to withdraw as counsel and

responded that Mardis’s allegation was false. Counsel explained that he had told Mardis that

he would likely have to serve the entire thirty-year sentence.

       On May 19, 2016, without conducting a hearing on the matter, the trial court denied

Mardis’s motion to withdraw his guilty plea and Rule 37 petition. Mardis filed a motion for

reconsideration, which the trial court denied on August 25, 2016. Mardis filed a timely

notice of appeal from the original denial of his Rule 37 petition, and he filed a timely

amended notice of appeal referencing the denial of his motion for reconsideration. Mardis

asserts on appeal that the trial court erred in denying his petition without an evidentiary

hearing. We disagree and affirm.

       On appeal from a trial court’s ruling on a petitioner’s request for Rule 37 relief, this

court will not reverse the trial court’s decision granting or denying postconviction relief

unless it is clearly erroneous. Mason v. State, 2013 Ark. 492, at 1—2, 430 S.W.3d 759, 761.

A finding is clearly erroneous when, although there is evidence to support it, the appellate

court, after reviewing the entire evidence is left with the definite and firm conviction that

a mistake has been committed. Id.

       When considering an appeal from a trial court’s denial of a Rule 37 petition, the

question presented is whether, under the standard set forth by the United States Supreme


                                              3
                                 Cite as 2017 Ark. App. 233

Court in Strickland v. Washington, 466 U.S. 668 (1984), the trial court clearly erred in holding

that counsel’s performance was not ineffective. Anderson v. State, 2011 Ark. 488, 385 S.W.3d
783. The rule for evaluating ineffective-assistance-of-counsel claims in cases involving guilty

pleas appears in Hill v. Lockhart, 474 U.S. 52 (1985). In that case, the Supreme Court held

that the “cause and prejudice” test of Strickland applied to challenges to guilty pleas based

on ineffective assistance of counsel. The Court further held that in order to show prejudice

in the context of a guilty plea, the petitioner must show that there is a reasonable probability

that, but for counsel’s errors, he would not have pleaded guilty and would have insisted on

going to trial. Hill, 474 U.S. at 59. An appellant who has entered a guilty plea normally will

have considerable difficulty in proving any prejudice, as the plea rests upon an admission in

open court that the appellant did the act charged. Jamett v. State, 2010 Ark. 28, 358 S.W.3d
874 (per curiam). Further, a petitioner under Rule 37.1 must allege some direct correlation

between counsel’s deficient behavior and the decision to enter the plea. Scott v. State, 2012
Ark. 199, at 8–9, 406 S.W.3d 1, 5–6.

       Additionally, when a Rule 37 petition is denied without a hearing pursuant to Rule

37.3(a), we review the trial court’s written findings setting forth that the petition is wholly

without merit or that it is conclusive on the face of the record that the petitioner is entitled

to no relief for clear error. See Henington v. State, 2012 Ark. 181, at 9, 403 S.W.3d 55, 62.

Our supreme court set forth in Mancia v. State, 2015 Ark. 115, at 25, 459 S.W.3d 259, 275

that the trial court has the discretion to deny relief without a hearing: “The trial court need

not hold an evidentiary hearing where it can be conclusively shown on the record, or the




                                               4
                                 Cite as 2017 Ark. App. 233

face of the petition itself, that the allegations have no merit.” See Bienemy v. State, 2011 Ark.
320, at 5, (per curiam).

       Mardis admitted at the plea hearing that his attorney had not told him how much of

his sentence he would serve. Mardis’s attorney explained to the court that he had told Mardis

that he did not know how much of his sentence he would serve. The court also clarified

for Mardis that he may serve the entire sentence. The record shows that Mardis took some

time to think about the State’s plea offer, and Mardis decided he would take the plea. When

the plea hearing continued, the trial court and the prosecutor for the State again clarified for

Mardis that he might be required to serve the entire thirty years. Mardis agreed that he

understood his sentence and the written plea agreement shows that he placed his initials on

paragraph 17 where it sets forth that “[n]either the Prosecuting Attorney, nor my attorney,

nor the Court, nor anyone else, has made any representations to me about being released

from confinement sooner than the actual sentence that I will receive from the Court. I

understand that I may have to serve the full sentence before I am released.”

       The petition, the files, and the record conclusively show that Mardis is not entitled

to relief, and as such, the trial court did not err in refusing to hold an evidentiary hearing

before denying his petition for Rule 37 relief. The court must make written findings

supporting its decision that the petitioner is not entitled to Rule 37 relief, specifying any

parts of the files or records that are relied on to sustain the court’s findings. Ark. R. Crim.

P. 37.3(a). Here, the trial court did not make specific written findings regarding Mardis’s

postconviction claims; however, even if the court does not make specific written findings,

we may affirm in the absence of an adequate order if the record before this court


                                               5
                                   Cite as 2017 Ark. App. 233

conclusively shows that the petition is without merit. Carter v. State, 342 Ark. 535, 29
S.W.3d 716 (2000). As described earlier, the record shows that Mardis’s petition advances

no meritorious position.

         Furthermore, in his appeal Mardis does not allege that but for the error of counsel,

he would have insisted on going to trial; thus, Mardis has not shown prejudice. See Strickland,

supra.

         Affirmed.

         HARRISON and GLOVER, JJ., agree.

         Benca & Benca, by: Patrick J. Benca, for appellant.

         Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                                 6